Case 2:19-cv-10265-CBM-AFM Document 50 Filed 05/29/20 Page 1 of 18 Page ID #:167




  1

  2

  3

  4

  5

  6

  7

  8

  9                          UNITED STATES DISTRICT COURT

 10                        CENTRAL DISTRICT OF CALIFORNIA

 11

 12   DESIGN COLLECTION, INC., a                   Case No.: 2:19-cv-10265-CBM-AFM
      California Corporation,                      Hon. Alexander F. MacKinnon
 13                                                Presiding
 14   Plaintiff,
                                                    [PROPOSED] STIPULATED
 15   v.                                            PROTECTIVE ORDER
 16
      THE TJX COMPANIES, INC., et al,                   DISCOVERY MATTER
 17

 18   Defendants.
 19
              Pursuant to Fed.R.Civ.P. 26(c), the parties to this lawsuit, through
 20
       undersigned counsel, jointly submit this Stipulated Protective Order to govern the
 21
       handling of information and materials produced in the course of discovery or filed
 22
       with the Court in this action:
 23
              1. A. PURPOSES AND LIMITATIONS
 24
              Discovery in this action is likely to involve production of confidential,
 25
       proprietary, or private information for which special protection from public
 26
       disclosure and from use for any purpose other than prosecuting this litigation may
 27
       be warranted. Accordingly, the parties hereby stipulate to and petition the Court
 28
                                 STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10265-CBM-AFM Document 50 Filed 05/29/20 Page 2 of 18 Page ID #:168




  1    enter the following Protective Order. The parties acknowledge that this Order does
  2    not confer blanket protections on all disclosures or responses to discovery and that
  3    the protection it affords from public disclosure and use extends only to the limited
  4    information or items that are entitled to confidential treatment under the applicable
  5    legal principles.
  6          B. GOOD CAUSE STATEMENT
  7          This action is likely to involve trade secrets, customer and pricing lists and
  8    other valuable research, development, commercial, financial, technical and/or
  9    proprietary information for which special protection from public disclosure and
 10    from use for any purpose other than prosecution of this action is warranted. Such
 11    confidential and proprietary materials and information consist of, among other
 12    things, confidential business or financial information, information regarding
 13    confidential business practices, or other confidential research, development, or
 14    commercial information (including information implicating privacy rights of third
 15    parties), information otherwise generally unavailable to the public, or which may be
 16    privileged or otherwise protected from disclosure under state or federal statutes,
 17    court rules, case decisions, or common law. Accordingly, to expedite the flow of
 18    information, to facilitate the prompt resolution of disputes over confidentiality of
 19    discovery materials, to adequately protect information the parties are entitled to keep
 20    confidential, to ensure that the parties are permitted reasonable necessary uses of
 21    such material in preparation for and in the conduct of trial, to address their handling
 22    at the end of the litigation, and serve the ends of justice, a protective order for such
 23    information is justified in this matter. It is the intent of the parties that information
 24    will not be designated as confidential for tactical reasons and that nothing be so
 25    designated without a good faith belief that it has been maintained in a confidential,
 26    non-public manner, and there is good cause why it should not be part of the public
 27    record of this case.
 28
                                                    2
Case 2:19-cv-10265-CBM-AFM Document 50 Filed 05/29/20 Page 3 of 18 Page ID #:169




  1          C.     ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
  2                 SEAL
  3          The parties further acknowledge, as set forth in Section 12.3, below, that this
  4    Stipulated Protective Order does not entitle them to file confidential information
  5    under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
  6    and the standards that will be applied when a party seeks permission from the court
  7    to file material under seal.
  8          There is a strong presumption that the public has a right of access to judicial
  9    proceedings and records in civil cases. In connection with non-dispositive motions,
 10    good cause must be shown to support a filing under seal. See Kamakana v. City and
 11    County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
 12    Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
 13    Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
 14    require good cause showing), and a specific showing of good cause or compelling
 15    reasons with proper evidentiary support and legal justification, must be made with
 16    respect to Protected Material that a party seeks to file under seal. The parties’ mere
 17    designation of Disclosure or Discovery Material as CONFIDENTIAL or HIGHLY
 18    CONFIDENTIAL – ATTORNEYS’ EYES ONLY does not— without the
 19    submission of competent evidence by declaration, establishing that the material
 20    sought to be filed under seal qualifies as confidential, privileged, or otherwise
 21    protectable—constitute good cause.
 22          Further, if a party requests sealing related to a dispositive motion or trial, then
 23    compelling reasons, not only good cause, for the sealing must be shown, and the
 24    relief sought shall be narrowly tailored to serve the specific interest to be protected.
 25    See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For
 26    each item or type of information, document, or thing sought to be filed or introduced
 27    under seal in connection with a dispositive motion or trial, the party seeking
 28    protection must articulate compelling reasons, supported by specific facts and legal
                                                   3
Case 2:19-cv-10265-CBM-AFM Document 50 Filed 05/29/20 Page 4 of 18 Page ID #:170




  1    justification, for the requested sealing order. Again, competent evidence supporting
  2    the application to file documents under seal must be provided by declaration.
  3           Any document that is not confidential, privileged, or otherwise protectable in
  4    its entirety will not be filed under seal if the confidential portions can be redacted. If
  5    documents can be redacted, then a redacted version for public viewing, omitting
  6    only the confidential, privileged, or otherwise protectable portions of the document,
  7    shall be filed. Any application that seeks to file documents under seal in their
  8    entirety should include an explanation of why redaction is not feasible.
  9           2.     DEFINITIONS
 10           2.1    Action: The instant action: Design Collection, Inc. v. The TJX
 11    Companies, Inc., et al, USDC Case No.: 2:19-cv-10265-CBM-AFM.
 12           2.2    Challenging Party: a Party or Non-Party that challenges the
 13    designation of information or items under this Order.
 14           2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 15    how it is generated, stored or maintained) or tangible things that qualify for
 16    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 17    the Good Cause Statement.
 18           2.4    “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
 19    Information or Items: extremely sensitive “CONFIDENTIAL” Information or
 20    Items, the disclosure of which to another Party or Non-Party would create a
 21    substantial risk of serious harm that could not be avoided by less restrictive means.
 22           2.5    Counsel: Outside Counsel of Record and House Counsel (as well as
 23    their support staff).
 24           2.6    Designating Party: a Party or Non-Party that designates information or
 25    items that it produces in disclosures or in responses to discovery as
 26    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
 27    ONLY.”
 28           2.7    Disclosure or Discovery Material: all items or information, regardless
                                                   4
Case 2:19-cv-10265-CBM-AFM Document 50 Filed 05/29/20 Page 5 of 18 Page ID #:171




  1    of the medium or manner in which it is generated, stored, or maintained (including,
  2    among other things, testimony, transcripts, and tangible things), that are produced or
  3    generated in disclosures or responses to discovery in this matter.
  4          2.8    Expert: a person with specialized knowledge or experience in a matter
  5    pertinent to the litigation who has been retained by a Party or its counsel to serve as
  6    an expert witness or as a consultant in this Action.
  7          2.9    House Counsel: attorneys who are employees of a party to this Action.
  8    House Counsel does not include Outside Counsel of Record, or any other outside
  9    counsel.
 10          2.10 Non-Party: any natural person, partnership, corporation, association, or
 11    other legal entity not named as a Party to this action.
 12          2.11 Outside Counsel of Record: attorneys who are not employees of a
 13    party to this Action but are retained to represent or advise a party to this Action and
 14    have appeared in this Action on behalf of that party or are affiliated with a law firm
 15    which has appeared on behalf of that party and includes support staff.
 16          2.12 Party: any party to this Action, including all of its officers, directors,
 17    employees, consultants, retained experts, and Outside Counsel of Record (and their
 18    support staffs).
 19          2.13 Producing Party: a Party or Non-Party that produces Disclosure or
 20    Discovery Material in this Action.
 21          2.14 Professional Vendors: persons or entities that provide litigation
 22    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 23    demonstrations, and organizing, storing, or retrieving data in any form or medium)
 24    and their employees and subcontractors.
 25          2.15 Protected Material: any Disclosure or Discovery Material that is
 26    designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
 27    ATTORNEYS’ EYES ONLY.”
 28          2.16 Receiving Party: a Party that receives Disclosure or Discovery
                                                  5
Case 2:19-cv-10265-CBM-AFM Document 50 Filed 05/29/20 Page 6 of 18 Page ID #:172




  1    Material from a Producing Party.
  2             3.    SCOPE
  3             The protections conferred by this Order cover not only Protected Material (as
  4    defined above), but also (1) any information copied or extracted from Protected
  5    Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
  6    and (3) any deposition testimony, conversations, or presentations by Parties or their
  7    Counsel that might reveal Protected Material, other than during a court hearing or at
  8    trial.
  9             Any use of Protected Material during a court hearing or at trial shall be
 10    governed by the orders of the presiding judge. This Order does not govern the use
 11    of Protected Material during a court hearing or at trial.
 12             4.    DURATION
 13             Once a case proceeds to trial, information that was designated as
 14    CONFIDENTIAL or maintained pursuant to this protective order used or introduced
 15    as an exhibit at trial becomes public and will be presumptively available to all
 16    members of the public, including the press, unless compelling reasons supported by
 17    specific factual findings to proceed otherwise are made to the trial judge in advance
 18    of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
 19    showing for sealing documents produced in discovery from “compelling reasons”
 20    standard when merits-related documents are part of court record). Accordingly, the
 21    terms of this protective order do not extend beyond the commencement of the trial.
 22             Subject to the immediately foregoing paragraph, after final disposition of this
 23    Action, the confidentiality obligations imposed by this Order shall remain in effect
 24    until a Designating Party agrees otherwise in writing or a court order otherwise
 25    directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims
 26    and defenses in this Action, with or without prejudice; and (2) final judgment herein
 27    after the completion and exhaustion of all appeals, rehearings, remands, trials, or
 28    reviews of this Action, including the time limits for filing any motions or
                                                    6
Case 2:19-cv-10265-CBM-AFM Document 50 Filed 05/29/20 Page 7 of 18 Page ID #:173




  1    applications for extension of time pursuant to applicable law.
  2          5.       DESIGNATING PROTECTED MATERIAL
  3          5.1      Exercise of Restraint and Care in Designating Material for Protection.
  4    Each Party or Non-Party that designates information or items for protection under
  5    this Order must take care to limit any such designation to specific material that
  6    qualifies under the appropriate standards. The Designating Party must designate for
  7    protection only those parts of material, documents, items, or oral or written
  8    communications that qualify so that other portions of the material, documents,
  9    items, or communications for which protection is not warranted are not swept
 10    unjustifiably within the ambit of this Order.
 11          Mass, indiscriminate, or routinized designations are prohibited. Designations
 12    that are shown to be clearly unjustified or that have been made for an improper
 13    purpose (e.g., to unnecessarily encumber the case development process or to impose
 14    unnecessary expenses and burdens on other parties) may expose the Designating
 15    Party to sanctions.
 16          If it comes to a Designating Party’s attention that information or items that it
 17    designated for protection do not qualify for protection, that Designating Party must
 18    promptly notify all other Parties that it is withdrawing the inapplicable designation.
 19          5.2      Manner and Timing of Designations. Except as otherwise provided in
 20    this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
 21    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 22    under this Order must be clearly so designated before the material is disclosed or
 23    produced.
 24          Designation in conformity with this Order requires:
 25                (a) for information in documentary form (e.g., paper or electronic
 26    documents, but excluding transcripts of depositions), that the Producing Party affix
 27    at a minimum, the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
 28    ATTORNEYS’ EYES ONLY” to each page that contains protected material. If
                                                   7
Case 2:19-cv-10265-CBM-AFM Document 50 Filed 05/29/20 Page 8 of 18 Page ID #:174




  1    only a portion or portions of the material on a page qualifies for protection, the
  2    Producing Party also must clearly identify the protected portion(s) (e.g., by making
  3    appropriate markings in the margins).
  4          A Party or Non-Party that makes original documents available for inspection
  5    need not designate them for protection until after the inspecting Party has indicated
  6    which documents it would like copied and produced. During the inspection and
  7    before the designation, all of the material made available for inspection shall be
  8    deemed “CONFIDENTIAL.” After the inspecting Party has identified the
  9    documents it wants copied and produced, the Producing Party must determine which
 10    documents, or portions thereof, qualify for protection under this Order. Then,
 11    before producing the specified documents, the Producing Party must affix the
 12    “CONFIDENTIAL”, or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
 13    ONLY” legend to each page that contains Protected Material. If only a portion or
 14    portions of the material on a page qualifies for protection, the Producing Party also
 15    must clearly identify the protected portion(s) (e.g., by making appropriate markings
 16    in the margins).
 17              (b) Deposition transcripts and portions thereof taken in this action may be
 18    designated as “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL –
 19    ATTORNEYS’ EYES ONLY” during the deposition or after, in which case the
 20    portion of the transcript containing Designated Material shall be identified in the
 21    transcript by the Court Reporter as “CONFIDENTIAL,” or “HIGHLY
 22    CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” The designated testimony
 23    shall be bound in a separate volume and marked by the reporter accordingly.
 24              Where testimony is designated during the deposition, the Designating
 25    Party shall have the right to exclude, at those portions of the deposition, all persons
 26    not authorized by the terms of this Protective Order to receive such Designated
 27    Material Within seven (7) days after a deposition transcript is certified by the court
 28    reporter, any party may designate pages of the transcript and/or its exhibits as
                                                  8
Case 2:19-cv-10265-CBM-AFM Document 50 Filed 05/29/20 Page 9 of 18 Page ID #:175




  1    Designated Material. During such seven (7) day period, the transcript in its entirety
  2    shall be treated as “CONFIDENTIAL” (except for those portions identified earlier
  3    as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” which shall be
  4    treated accordingly from the date of designation). If any party so designates such
  5    material, the parties shall provide written notice of such designation to all parties
  6    within the seven (7) day period. Designated Material within the deposition
  7    transcript or the exhibits thereto may be identified in writing by page and line, or by
  8    underlining and marking such portions “CONFIDENTIAL,” “HIGHLY
  9    CONFIDENTIAL – ATTORNEYS’ EYES ONLY” and providing such marked-up
 10    portions to all counsel.
 11                (c) for information produced in some form other than documentary and
 12    for any other tangible items, that the Producing Party affix in a prominent place on
 13    the exterior of the container or containers in which the information is stored the
 14    legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’
 15    EYES ONLY.” If only a portion or portions of the information warrants protection,
 16    the Producing Party, to the extent practicable, shall identify the protected portion(s).
 17          5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
 18    failure to designate qualified information or items does not, standing alone, waive
 19    the Designating Party’s right to secure protection under this Order for such material.
 20    Upon timely correction of a designation, the Receiving Party must make reasonable
 21    efforts to assure that the material is treated in accordance with the provisions of this
 22    Order.
 23          6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
 24          6.1      Timing of Challenges. Any Party or Non-Party may challenge a
 25    designation of confidentiality at any time that is consistent with the Court’s
 26    Scheduling Order.
 27          6.2      Meet and Confer. The Challenging Party shall initiate the dispute
 28    resolution process under Local Rule 37-1 et seq.
                                                   9
Case 2:19-cv-10265-CBM-AFM Document 50 Filed 05/29/20 Page 10 of 18 Page ID #:176




   1         6.3      Any challenge submitted to the Court shall be via a joint stipulation
   2   pursuant to Local Rule 37-2.
   3         6.4      The burden of persuasion in any such challenge proceeding shall be on
   4   the Designating Party. Frivolous challenges, and those made for an improper
   5   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   6   parties) may expose the Challenging Party to sanctions. Unless the Designating
   7   Party has waived or withdrawn the confidentiality designation, all parties shall
   8   continue to afford the material in question the level of protection to which it is
   9   entitled under the Producing Party’s designation until the Court rules on the
  10   challenge.
  11         7.       ACCESS TO AND USE OF PROTECTED MATERIAL
  12         7.1      Basic Principles. A Receiving Party may use Protected Material that is
  13   disclosed or produced by another Party or by a Non-Party in connection with this
  14   Action only for prosecuting, defending, or attempting to settle this Action. Such
  15   Protected Material may be disclosed only to the categories of persons and under the
  16   conditions described in this Order. When the Action has been terminated, a
  17   Receiving Party must comply with the provisions of Section 13 below (FINAL
  18   DISPOSITION).
  19         Protected Material must be stored and maintained by a Receiving Party at a
  20   location and in a secure manner that ensures that access is limited to the persons
  21   authorized under this Order.
  22         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
  23   otherwise ordered by the court or permitted in writing by the Designating Party, a
  24   Receiving Party may disclose any information or item designated
  25   “CONFIDENTIAL” only to:
  26               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  27   well as employees of said Outside Counsel of Record to whom it is reasonably
  28   necessary to disclose the information for this Action;
                                                   10
Case 2:19-cv-10265-CBM-AFM Document 50 Filed 05/29/20 Page 11 of 18 Page ID #:177




   1               (b) the officers, directors, and employees (including House Counsel) of
   2   the Receiving Party to whom disclosure is reasonably necessary for this Action;
   3               (c) Experts (as defined in this Order) of the Receiving Party to whom
   4   disclosure is reasonably necessary for this Action and who have signed the
   5   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   6               (d) the court and its personnel;
   7               (e) private court reporters and their staff;
   8               (f) professional jury or trial consultants, mock jurors, and Professional
   9   Vendors to whom disclosure is reasonably necessary for this Action and who have
  10   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  11               (g) the author or recipient of a document containing the information or a
  12   custodian or other person who otherwise possessed or knew the information;
  13               (h) during their depositions, witnesses, and attorneys for witnesses, in the
  14   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  15   requests that the witness sign the form as attached as “Acknowledgment and
  16   Agreement to Be Bound” (Exhibit A hereto); and (2) they will not be permitted to
  17   keep any confidential information unless they sign the “Acknowledgment and
  18   Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
  19   Party or ordered by the court. Pages of transcribed deposition testimony or exhibits
  20   to depositions that reveal Protected Material may be separately bound by the court
  21   reporter and may not be disclosed to anyone except as permitted under this
  22   Protective Order; and
  23               (i) any mediator or settlement officer, and their supporting personnel,
  24   mutually agreed upon by any of the parties engaged in settlement discussions.
  25         7.3      Disclosure of “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
  26   ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
  27   writing by the Designating Party, a Receiving Party may disclose any information or
  28   item designated “HIGHLY CONFIDENTIAL—ATTORNEY’S EYES ONLY” only
                                                      11
Case 2:19-cv-10265-CBM-AFM Document 50 Filed 05/29/20 Page 12 of 18 Page ID #:178




   1   to:
   2         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
   3   as employees of said Outside Counsel of Record to whom it is reasonably necessary
   4   to disclose the information for this Action;
   5         (b) Experts (as defined in this Order) of the Receiving Party to whom
   6   disclosure is reasonably necessary for this Action and who have signed the
   7   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   8         (c) the court and its personnel;
   9         (d) private court reporters and their staff;
  10         (e) professional jury or trial consultants, mock jurors, and Professional
  11   Vendors to whom disclosure is reasonably necessary for this Action and who have
  12   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  13         (f) the author or recipient of a document containing the information or a
  14   custodian or other person who otherwise possessed or knew the information; and
  15         (g) any mediator or settlement officer, and their supporting personnel,
  16   mutually agreed upon by any of the parties engaged in settlement discussions.
  17         7.4    Nothing herein in any way restricts the ability of the Receiving Party to
  18   use “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  19   ONLY” material produced to it in examining or cross-examining any employee or
  20   consultant of the Designating Party.
  21         7.5    The parties agree that the Parties may be provided by their Counsel a
  22   summary document, or oral summary, setting forth the alleged infringers’ full
  23   identities, revenues, and gross profits numbers, as well as the plaintiff’s sales,
  24   revenues and profits from the sale of product affixed with the allegedly infringed
  25   design(s) at issue in this action, or other similar financial information,
  26   notwithstanding any Party’s designation of documents showing such information as
  27   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. The Parties further
  28   agree that Plaintiff is free to name revealed alleged infringers as defendants in a
                                                  12
Case 2:19-cv-10265-CBM-AFM Document 50 Filed 05/29/20 Page 13 of 18 Page ID #:179




   1   lawsuit, notwithstanding any Party’s designation of documents showing such
   2   information as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.
   3         8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
   4                 PRODUCED IN OTHER LITIGATION
   5         If a Party is served with a subpoena or a court order issued in other litigation
   6   that compels disclosure of any information or items designated in this Action as
   7    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
   8   ONLY,” that Party must:
   9              (a) promptly notify in writing the Designating Party. Such notification
  10   shall include a copy of the subpoena or court order unless prohibited by law;
  11              (b) promptly notify in writing the party who caused the subpoena or order
  12   to issue in the other litigation that some or all of the material covered by the
  13   subpoena or order is subject to this Protective Order. Such notification shall include
  14   a copy of this Stipulated Protective Order; and
  15              (c) cooperate with respect to all reasonable procedures sought to be
  16   pursued by the Designating Party whose Protected Material may be affected.
  17         If the Designating Party timely seeks a protective order, the Party served with
  18   the subpoena or court order shall not produce any information designated in this
  19   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’
  20   EYES ONLY” before a determination by the court from which the subpoena or
  21   order issued, unless the Party has obtained the Designating Party’s permission, or
  22   unless otherwise required by the law or court order. The Designating Party shall
  23   bear the burden and expense of seeking protection in that court of its confidential
  24   material and nothing in these provisions should be construed as authorizing or
  25   encouraging a Receiving Party in this Action to disobey a lawful directive from
  26   another court.
  27

  28
                                                  13
Case 2:19-cv-10265-CBM-AFM Document 50 Filed 05/29/20 Page 14 of 18 Page ID #:180




   1         9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   2             PRODUCED IN THIS LITIGATION
   3             (a) The terms of this Order are applicable to information produced by a
   4   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
   5   CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.” Such information produced by
   6   Non-Parties in connection with this litigation is protected by the remedies and relief
   7   provided by this Order. Nothing in these provisions should be construed as
   8   prohibiting a Non-Party from seeking additional protections.
   9             (b) In the event that a Party is required, by a valid discovery request, to
  10   produce a Non-Party’s confidential information in its possession, and the Party is
  11   subject to an agreement with the Non-Party not to produce the Non-Party’s
  12   confidential information, then the Party shall:
  13                (1) promptly notify in writing the Requesting Party and the Non-Party
  14   that some or all of the information requested is subject to a confidentiality
  15   agreement with a Non-Party;
  16                (2) promptly provide the Non-Party with a copy of the Stipulated
  17   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  18   specific description of the information requested; and
  19                (3) make the information requested available for inspection by the
  20   Non-Party, if requested.
  21             (c) If a Non-Party fails to seek a protective order from this court within 14
  22   days of receiving the notice and accompanying information, the Receiving Party
  23   may produce the Non-Party’s confidential information responsive to the discovery
  24   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  25   not produce any information in its possession or control that is subject to the
  26   confidentiality agreement with the Non-Party before a determination by the court
  27   unless otherwise required by the law or court order. Absent a court order to the
  28   contrary, the Non-Party shall bear the burden and expense of seeking protection in
                                                  14
Case 2:19-cv-10265-CBM-AFM Document 50 Filed 05/29/20 Page 15 of 18 Page ID #:181




   1   this court of its Protected Material.
   2         10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   3         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   4   Protected Material to any person or in any circumstance not authorized under this
   5   Protective Order, the Receiving Party must immediately (a) notify in writing the
   6   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
   7   all unauthorized copies of the Protected Material, (c) inform the person or persons to
   8   whom unauthorized disclosures were made of all the terms of this Order, and (d)
   9   request such person or persons to execute the “Acknowledgment and Agreement to
  10   Be Bound” (Exhibit A).
  11         11.    INADVERTENT PRODUCTION OF PRIVILEGED OR
  12                OTHERWISE PROTECTED MATERIAL
  13         When a Producing Party gives notice to Receiving Parties that certain
  14   inadvertently produced material is subject to a claim of privilege or other protection,
  15   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  16   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
  17   procedure may be established in an e-discovery order that provides for production
  18   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
  19   (e), insofar as the parties reach an agreement on the effect of disclosure of a
  20   communication or information covered by the attorney-client privilege or work
  21   product protection, the parties may incorporate their agreement in the stipulated
  22   protective order submitted to the court.
  23         12.    MISCELLANEOUS
  24         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  25   person to seek its modification by the Court in the future.
  26         12.2 Right to Assert Other Objections. By stipulating to this Protective
  27   Order, no Party waives any right it otherwise would have to object to disclosing or
  28   producing any information or item on any ground not addressed in this Stipulated
                                                  15
Case 2:19-cv-10265-CBM-AFM Document 50 Filed 05/29/20 Page 16 of 18 Page ID #:182




   1   Protective Order. Similarly, no Party waives any right to object on any ground to
   2   use in evidence of any of the material covered by this Protective Order.
   3         12.3 Filing Protected Material. A Party that seeks to file under seal any
   4   Protected Material must comply with Local Civil Rule 79-5. Protected Material
   5   may only be filed under seal pursuant to a court order authorizing the sealing of the
   6   specific Protected Material at issue. If a Party’s request to file Protected Material
   7   under seal is denied by the court, then the Receiving Party may file the information
   8   in the public record unless otherwise instructed by the court.
   9         13.    FINAL DISPOSITION
  10   After the final disposition of this Action, as defined in Section 4, within 60 days of a
  11   written request by the Designating Party, each Receiving Party must return all
  12   Protected Material to the Producing Party or destroy such material. As used in this
  13   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  14   summaries, and any other format reproducing or capturing any of the Protected
  15   Material. Whether the Protected Material is returned or destroyed, the Receiving
  16   Party must submit a written certification to the Producing Party (and, if not the same
  17   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  18   (by category, where appropriate) all the Protected Material that was returned or
  19   destroyed and (2) affirms that the Receiving Party has not retained any copies,
  20   abstracts, compilations, summaries or any other format reproducing or capturing any
  21   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  22   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  23   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  24   reports, attorney work product, and consultant and expert work product, even if such
  25   materials contain Protected Material. Any such archival copies that contain or
  26   constitute Protected Material remain subject to this Protective Order as set forth in
  27   Section 4 (DURATION).
  28
                                                  16
Case 2:19-cv-10265-CBM-AFM Document 50 Filed 05/29/20 Page 17 of 18 Page ID #:183




   1         14. VIOLATION
   2         Any violation of this Order may be punished by appropriate measures
   3   including, without limitation, contempt proceedings and/or monetary sanctions.
   4

   5         IT IS SO ORDERED.
   6

   7   Dated: 5/29/2020                     By:
   8                                                Hon. Alexander F. MacKinnon
                                                    United States Magistrate Judge
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                               17
Case 2:19-cv-10265-CBM-AFM Document 50 Filed 05/29/20 Page 18 of 18 Page ID #:184




   1                                        EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3         I, _____________________________ [print or type full name], of
   4   _________________ [print or type full address], declare under penalty of perjury
   5   that I have read in its entirety and understand the Stipulated Protective Order that
   6   was issued by the United States District Court for the Central District of California
   7   on _________________________ in the case of Design Collection, Inc. v. The TJX
   8   Companies, Inc., et al, USDC Case No.: 2:19-cv-10265-CBM-AFM. I agree to
   9   comply with and to be bound by all the terms of this Stipulated Protective Order and
  10   I understand and acknowledge that failure to so comply could expose me to
  11   sanctions and punishment in the nature of contempt. I solemnly promise that I will
  12   not disclose in any manner any information or item that is subject to this Stipulated
  13   Protective Order to any person or entity except in strict compliance with the
  14   provisions of this Order.
  15         I further agree to submit to the jurisdiction of the United States District Court
  16   for the Central District of California for the purpose of enforcing the terms of this
  17   Stipulated Protective Order, even if such enforcement proceedings occur after
  18   termination of this action. I hereby appoint __________________________ [print
  19   or type full name] of _______________________________________ [print or type
  20   full address and telephone number] as my California agent for service of process in
  21   connection with this action or any proceedings related to enforcement of this
  22   Stipulated Protective Order.
  23   Date: ______________________________________
  24   City and State where sworn and signed: _________________________________
  25

  26   Printed name: _______________________________
  27

  28   Signature: __________________________________
                                                  18
